Title: To George Washington from Robert Dinwiddie, 7 April 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 7th 1757

I recd Yours of the 2d last Night & must refer You to mine of the 5th which I sent You by Express, & doubt not You will receive at Fort Loudoun; The pressing Letter from Govr Littleton makes it absolutely necessary to send 200 of our Regimt to his Assistance; & I must therefore repeat my Orders for their march to Fredericksburg, & I hope they will be there by the 20th of this Month & I am endeavouring to hire Vessells for transporting them to So. Carolina, & refer You to my Letter by Express—I shall be glad if You can send three Tons of lead Ball to go with them, I shall send 100 barrels Powder from this.
Mr Sharpe told me he had wrote by You to Capt. Dagworthy to march his Men to take Possession of Fort Cumberld when You withdrew Your Forces from thence, & I was in hopes it wou’d have been immediately done—No Doubt You shd bring all the Stores belonging to the Country from thence, as well as the Indian Goods, & take particular Acct of the Provisions that they may be replac’d at Fort Loudoun agreeable to Mr Sharpe’s Promise.
I am fully of Opinion that we comply with the Regulation made by Lord Loudoun in the Disposal of our Forces, therefore they are to be at Fort Loudoun for that Disposition. The Indians must be taken care of, those that went from this were supplied with Shirts Blankets & Legins; I hope You can supply them with some, & what may be deficient, with Provisions &ca must be taken Care for when You come here. I think if You are here by the 22d of the Mo. will do, in the mean Time order them out in Parties with some of Your Men aScalping &ca.

I leave it to You to dispose of the Troops, after the 200 Men are sent to Fredericksburg, as You shall think most proper till I see You here; I am very sensible we have too few Men on our Frontiers, but hope the Assembly will resolve to increase our Numbers by a generous Vote.
I wonder Govr Sharpe shou’d hesitate in sending Capt. Dagworthy with his Men to Fort Cumberland, when he knew You had possitive Orders to withdraw our Troops on his Arrival at that Place, & Delays m[a]y now prove of bad Consequence.
I have been very much indispos’d ever since arrival here that I can write no more at present, but remain Sir Your humble Servant

Robt Dinwiddie

